 


110 HR 6011 IH: Veterans to Paramedics Transition Act
U.S. House of Representatives
2008-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6011 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2008 
Ms. Herseth Sandlin (for herself and Mr. Moran of Kansas) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Public Health Service Act to facilitate emergency medical services personnel training and certification curriculums for military veterans. 
 
 
1.Short titleThis Act may be cited as the Veterans to Paramedics Transition Act. 
2.Grants for emergency medical services personnel training for veteransSection 330J of the Public Health Service Act (42 U.S.C. 254c–15) is amended— 
(1)in subsection (b)(1)— 
(A)in subparagraph (E), by striking or at the end; 
(B)by redesignating subparagraph (F) as subparagraph (G); and 
(C)by inserting after subparagraph (E), the following: 
 
(F)an entity providing training for emergency medical services personnel, including institutions of higher education, technical colleges, community colleges, and other State-certified training entities; or; and 
(2)in subsection (c)— 
(A)in paragraph (7), by striking and at the end; 
(B)in paragraph (8), by striking the period and inserting ; and; and 
(C)by adding at the end the following: 
 
(9)provide to military veterans required coursework and training that take into account, and are not duplicative of, previous medical coursework and training received when such veterans were active members of the armed forces, to enable such veterans to satisfy emergency medical services personnel certification requirements, as determined by the appropriate State regulatory entity.. 
 
